                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


REX D. HILL,

                      Plaintiff,

v.                                                          Case No: 6:14-cv-950-Orl-41KRS

ALLIANZ LIFE INSURANCE
COMPANY OF NORTH AMERICA,

                      Defendant.
                                            /

                                           ORDER

       THIS CAUSE is before the Court on Defendant’s Second Renewed Motion for Attorneys’

Fees and Costs (“Motion,” Doc. 145). On April 12, 2018, United States Magistrate Judge Karla R.

Spaulding submitted a Report and Recommendation (Doc. 157), in which she recommended that

the Court find that Defendant was entitled to attorney’s fees, without determining the amount of

fees to be awarded. The Court adopted that Report and Recommendation over Plaintiff’s

objections, finding that Defendant was entitled to attorney’s fees. (See generally Sept. 27, 2018

Order, Doc. 163). The Court also noted that Judge Spaulding would issue a separate Report and

Recommendation regarding the amount of attorney’s fees Defendant was entitled to. (Id. at 4). On

December 10, 2018, Judge Spaulding submitted a second Report and Recommendation (Doc. 165)

recommending that the Motion be granted in part and that the Court award Defendant $271,934.10

in attorney’s fees.

       Plaintiff filed a timely Objection to the second Report and Recommendation (Doc. 166).

Therein, Plaintiff reiterates the objections he made to the previous Report and Recommendation

without advancing any new arguments. (Id. at 1 (citing Obj., Doc. 158)). Because Plaintiff’s




                                          Page 1 of 2
objections were addressed in the Court’s previous Order, the Court declines to readdress them

here.

        After a de novo review, the Court agrees with the analysis set forth in the Report and

Recommendation. Accordingly, it is ORDERED and ADJUDGED as follows:

            1. The Report and Recommendation (Doc. 165) is ADOPTED and CONFIRMED

               and made a part of this Order.

            2. Defendant’s Second Renewed Motion for Attorneys’ Fees and Costs (Doc. 145) is

               GRANTED in part.

            3. The Clerk is directed to enter judgment in favor of Defendant in the amount of

               $271,934.10.

            4. The Motion is DENIED in all other respects.

        DONE and ORDERED in Orlando, Florida on February 26, 2019.




Copies furnished to:

Counsel of Record




                                          Page 2 of 2
